Environmental and Social Action Plan - Vutcani

No Action Benefits / Legislative Investment Needs / | Timetable Target and
Reasons and requirement / Resources / action to be evaluation criteria
Implementation EBRD Responsibility completed by | for successful
performance implementation
requirement /
Best practice

0 Prepare and submit reports on status of Continual EBRD PR1, PR2 Internal resource Annually Submission of reports
ESAP implementation and environmental, | assessment of and PR10 on environmental,
health, safety and social performance, EHSS health and safety, and
including resolution of grievances performance social (EHSS)
associated with the project. against EBRD PRs performance.

These reports will be
The Company will comply with the provided to the
requirements of the Corporate ESAP. Lenders but also
made available to
stakeholders on
request.

1 Comply with all permits, permit conditions | Best practice Romanian law Internal resource Continuously Report any violations
and results of inspections and monitoring EBRD PR 1 and consequences.
reports.

2 Develop and implement an Environmental, | Best practice EBRD PR1, PR4 Internal resource (or | Q1 2014 Development of an

Health and Safety Management System
(EMS) in accordance with corporate
requirements.

supported by
external consultant)

EMS.

Attainment of ISO
14001 or equivalent.
Annual EHS Report to
be submitted to the
Bank.

No Action Benefits / Legislative Investment Needs / | Timetable Target and
Reasons and requirement / Resources / action to be evaluation criteria
Implementation EBRD Responsibility completed by | for successful
performance implementation
requirement /
Best practice
3a Undertake one-off noise monitoring Compliance with EBRD PR3, PR4 Internal resource (or | Six months Survey report,
surveys at sensitive receptors i.e. at regulatory resourced externally | following including compliance
nearby residences to verify noise levels requirements — up to €5000) completion. status
are acceptable.
3b Monitor noise at residences upon receipt Ensure no EBRD PR3, PR4 Internal resource (or | Throughout Report on noise
of complaints or request by disturbance of resourced externally | operation. complaints and
owner/occupant. residents -- up to €3000) requests, and on
Implement mitigation to reduce noise results and mitigation
levels to acceptable levels if needed ifneeded.
4 Develop comprehensive waste Minimisation of Best Practice / Internal resource To be Waste management
management plans to include: waste for disposal | EBRD PR3 (provided by implemented plan and audit of
1. Procedures for proper handling of all contractors) during implementation.
waste generated. operation.
2. Methods to verify proper off-site
management of related wastes by
contractors.
3. Measures to minimise waste
generation and maximise reuse and
recycling.
4. Waste segregation and designated
storage locations.
5 Undertake a health and safety risk H&S risks EBRD PR2, PR4 Internal resource Q4 2012 Risk Assessment.

assessment of all staff job functions and
activities, and implement health and safety
action plan covering control measures and

Report upon adoption
of H&S action plan.

No

Action

Benefits /
Reasons and
Implementation

Legislative
requirement /
EBRD
performance
requirement /
Best practice

Investment Needs /
Resources /
Responsibility

Timetable
action to be
completed by

Target and
evaluation criteria
for successful
implementation

work instructions as required.

6 Ensure contractors and staff have: Contractor EBRD PR1, PR4 Internal resource July 2012 Contractor and
14. Anemergency procedure developed. management (and provided by company EHS
2. Implemented HSE training of staff. contractors) performance data —
3. Access to personal protective accidents and
equipment and use such equipment. statistics.
Report on training.
7a Appoint a qualified Independent Ensure Best practice €3000 Approved Report on
Ornithological Expert (IOE) in accordance | representative EBRD PR3 methodologies | development/approval
with corporate procedures to develop quality data to be agreed status.
and/or review/approve methodologies for within three Annual report to the
seasonal bird monitoring and for mortality months of Lenders, and
monitoring for birds and bats. Board approval | publishing of a report
The IOE will implement a formal turbine to be made available
shut down system or reduce the speed of to stakeholders on
operation of wind turbines, when request. The report
significant risks of bird collisions occur. will also be sent to the
The IOE will be approved by the Lender. Valsui Environmental
Protection Agency
(EPA).
7b Implement biodiversity monitoring Identify actual Best practice €10000 per year See 7c
programme developed under 7a. impacts on birds EBRD PR3
(and bats if
applicable)
7c Appoint a qualified independent Evaluate actual Best practice First 2 years: €2000 | Seasonal: at Report on monitoring

No

Action

Benefits /
Reasons and
Implementation

Legislative
requirement /
EBRD
performance
requirement /
Best practice

Investment Needs /
Resources /
Responsibility

Timetable
action to be
completed by

Target and
evaluation criteria
for successful
implementation

ornithologist to review results of each
year’s monitoring, and cumulative data, to
determine (a) the need for additional
mitigation measures if there are
unacceptable impacts, (b) the need for
continuing seasonal monitoring for another

impacts, mitigate
as needed, plan for
future needs

EBRD PR3

per year

Mortality monitoring:
€1000 per year

least 12 months
in accordance
with permit
requirements,
until
ornithologist

and mortality, and on
the ornithologist’s
recommendations.

year. deems no
longer needed.
Mortality:
throughout
operation.
7d If needed based on ornithologist’s Reduced impacts, | Best practice Not possible to As agreed with | Report on mitigation
recommendation under 7c, develop and if necessary EBRD PR3 estimate at present | IOE and implementation.
implement mitigation measures to reduce
impacts to acceptable levels.
7e Within 2 years of the operation of the wind | The collision risk Lenders External consultants | Within2 years | Report on results of

farms, undertake a bird collision
assessment, in line with recognized
international best practice and based on a
model as advised by the IOE, and discuss
with key stakeholders, inclusive of SOR
and regulators. Revise the shutdown
system/protocol based on the findings of
the collision risk assessment. A report will
be provided to the Lenders and a
summary of the study published on the

assessment will
enable a review of
operational and
monitoring data
and to verify the
assessment made
in the initial
studies. Based on
the results of the
study, the

requirements

of commission-
ing the project

collision risk
assessment and
required mitigation
measures and
changes to monitoring
plan if applicable.

No Action Benefits / Legislative Investment Needs / | Timetable Target and

Reasons and requirement / Resources / action to be evaluation criteria

Implementation EBRD Responsibility completed by | for successful
performance implementation
requirement /
Best practice

internet. company will

amend an action

plan and

operational

conditions, as far

as these are

possible.

7t Ensure conductor spacing on transmission | Reduced mortality | Best practice Not possible to Q3 2013 Report on need for
line is sufficient to prevent electrocution of EBRD PR3 estimate at present modifications.
the largest birds expected to be present, or
otherwise appropriate to eliminate the
possibility of electrocution.

8 Develop labour and social policies and Contractor EBRD PR1, PR4 Internal resource Q1 2013 Employment and
incorporate into contractual arrangements | management (provided by social policies.
with employees and contractors — to contractors)
include terms of employment, skills,
dismissal, discrimination, harassment,
violations, human rights, forced and child
labour, wages and social leave/benefits,
health & safety and bribery and corruption.

9 Maintain and further develop a EBRD EBRD PR10 A SEP has been July 2012 SEP document to be
Stakeholder Engagement Plan (SEP), performance developed for use updated every 3
including a Grievance Mechanism. standards on this project years.

10 Implement the agreed SEP, inform EBRD EBRD PR10. Internal resource To be SEP as amended,
stakeholders of activities and possible performance (appointment of implemented grievances and

impacts, and receive and respond to

project

during

responses to

No Action Benefits / Legislative Investment Needs / | Timetable Target and
Reasons and requirement / Resources / action to be evaluation criteria
Implementation EBRD Responsibility completed by | for successful
performance implementation
requirement /
Best practice
grievances. standards communications operation grievances.

manager)

Develop and implement a
decommissioning strategy that includes a
plan for minimising impacts during
decommissioning.

Best practice

EBRD PR1

Internal resource

At end of the
life of wind farm

Decommissioning
plan.

